DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed January 12, 2022. In virtue of this communication, claims 22, 24, 26, 28-39 and 41 are currently patentable. 

Allowable Subject Matter
Claims 22, 24, 26, 28-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Park et al. (US 20030178951A1) in view of Kong (US 20180053463 A1) discloses a booster may include various configurations that accommodate a boosting of an input voltage to a specific level and generate a negative voltage by inverting the voltage of the specific level. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a first power source, a second power source, and a control device, wherein the first power source and the second power source are both coupled to the control device; [[and]] the control device is configured to control a connection between the first power source and a light source and a connection between the second power source and the light source generating circuit, and an inverting circuit; the first switch element is coupled to the first power source, the light source, and the signal generating circuit; the second switch element is coupled to the second power source, the light source, and the inverting circuit; the inverting circuit is coupled to the signal generating circuit, the inverting circuit is an inverting amplifier, an input terminal of the inverting amplifier is coupled to the signal generating circuit, and an output terminal of the inverting amplifier is coupled to the second switch element; and the signal generating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624